Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-1994

Reeves v. Mobile Dredging & Pumping Company
Precedential or Non-Precedential:

Docket 93-5553




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Reeves v. Mobile Dredging & Pumping Company" (1994). 1994 Decisions. Paper 45.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/45


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                             No. 93-5553
                             ___________

          ALBERT C. REEVES;
          DOLORES REEVES, his wife

                           vs.

          MOBILE DREDGING & PUMPING COMPANY, INC.

                           Albert C. Reeves and
                           Dolores Reeves,

                                       Appellants
                             ___________

          Appeal from the United States District Court
                 for the District of New Jersey
                   (D.C. Civ. No. 93-cv-00776)
                           ___________

                              Argued
                          April 12, 1994
     Before:   BECKER, MANSMANN and SCIRICA, Circuit Judges.

                     (Filed   June 13, 1994)
                           ___________

David T. Lewis, Esquire
George F. Kugler, Jr., Esquire (Argued)
Archer & Greiner
One Centennial Square
P.O. Box 3000
Haddonfield, NJ 08033

  COUNSEL FOR APPELLANTS

Mark F. Muller, Esquire (Argued)
Freehill, Hogan & Mahar
80 Pine Street
New York, New York 10005

  COUNSEL FOR APPELLEE
                             ___________

                         OPINION OF THE COURT


                                  1
__________




    2
MANSMANN,   Circuit Judge.

            On July 20, 1990, Albert C. Reeves was in the process

of cleaning with a hose the cutter head on the dredging ship, the

Becky Beth.    Reeves was thrown off the dredge onto a blacktop

ramp four to six feet below, suffering serious personal injuries.

At that time, the Becky Beth was assigned to a non-navigable lake

entirely within the Commonwealth of Pennsylvania.

            Reeves filed suit in the United States District Court

for the District of New Jersey against Mobile Dredging & Pumping

Company, Inc., seeking relief under the Jones Act.0   Although

Jones Act coverage requires that accidents occur on navigable

waters, Reeves argues that under the "Fleet Seaman Doctrine" a

seaman does not lose his seaman status when he is temporarily

assigned to another vessel on non-navigable waters; and thus,

because he had been assigned to a job on navigable water by a

previous employer, he is entitled to coverage.

            We have yet to adopt the Fleet Seaman Doctrine, and we

take this opportunity to do so now.    Nonetheless, because Reeves'

only assignment with Mobile was on the Becky Beth, which was on

non-navigable waters, and because his employment with Mobile was

totally unrelated to his employment at Great Lakes, we hold that

the Fleet Seaman Doctrine does not afford him relief.    We also

take this opportunity to re-examine our test for seaman status

and modify it to bring it in line with recent Supreme Court



0
          Reeves was joined in the suit by his wife Dolores
Reeves, whose claims are derivative of her husband's.

                                 3
precedent.     We will affirm the district court's grant of summary

judgment to the employer/shipowner.



                                  I.

          Mobile Dredging & Pumping Company, Inc., owner of the

Becky Beth, employed Reeves as a welder for a dredging project

that was to be performed on Lake Towhee in Quakertown,

Pennsylvania.    Reeves is a maritime dredge welder and has been a

member of Local Marine Union 25, Operating Engineer's Marine

Division, since 1956.    Apparently the union places its members in

their various positions when it finds openings.

          Prior to his employment with Mobile Dredging, Great

Lakes Dredge & Dock Company employed Reeves on a vessel moored on

the Staten Island Sound.     On January 2, 1990, Reeves was laid off

temporarily.    Pursuant to the union contract, he had the right to

return to his job when work again became available.     He was on

first call with Great Lakes in late May of 1990 when the union

asked him to go to work for Mobile Dredging on a temporary, two-

week basis.     For reasons unique to his contract with the union,

Reeves could not reject the offer without jeopardizing future

employment opportunities with the union.0

          At the conclusion of his two week tenure, Mobile asked

Reeves to stay on to replace another employee who had become ill.



0
          The union is Reeves' business agent. As soon as he is
laid off from one job he applies to the union for a new position.
Under the union contract he is not permitted to solicit jobs on
his own.


                                  4
As a result, Reeves continued to work for Mobile Dredging as a

deckhand for six more weeks.

          The facts of the accident itself are not in dispute.

Reeves was assigned the task of cleaning the dredge's cutter head

which was full of mud and silt from the lake's bottom.       Usually

employees cleaned the cutter head with a 1-1/2 inch fire hose

attached to a small deck pump.     For some reason a deck pump was

not available, so Reeves attached a 2-1/2 inch fire hose to a

larger stationary pump.   The large pump created an amount of

pressure in the hose strong enough to throw Reeves off the dredge

and onto a blacktop covered ramp approximately four to six feet

below the dredge.

          As a result of the injuries Reeves received from the

fall, he filed a complaint in the United States District Court

for the District of New Jersey.0       The district court granted

Mobile Dredge's motion for summary judgment, finding that the

Becky Beth was on non-navigable waters thereby precluding Jones

Act benefits.0   We have jurisdiction pursuant to 28 U.S.C. §1291.



                               II.
          Any seaman who shall suffer personal injury
          in the course of his employment may, at his
          election, maintain an action for damages at
          law, with the right of trial by jury, and in
          such action all statutes of the United States
          modifying or extending the common-law right
0
          Reeves filed two separate workers' compensation
actions, one through the Pennsylvania Workers Compensation Act,
and the other pursuant to the Longshore and Harbor Workers
Compensation Act. The second claim has been stayed during the
pendency of this admiralty action.
0
          We discuss "navigable" waters in Part II.C., infra.


                                   5
            or remedy in cases of personal injury to
            railway employees shall apply . . . .


Jones Act, 46 U.S.C. § 688.    In effect the Jones Act provides a

cause of action in negligence for "any seaman" injured "in the

course of his employment," the liability for which rests with the

employer.   Matute v. Lloyd Bermuda Lines, Ltd., 931 F.2d 231,
235-36 (3d Cir. 1991), cert. denied, 112 S. Ct. 329 (1991).

            Establishment of seaman status is the threshold for a

Jones Act trial.    (The other elements, "injury" and "in the

course of employment," are typically easily satisfied.)      It has

been nearly 20 years since we examined our test set forth for the

establishment of seaman status.       We held that an employee

claiming seaman status must establish:
          "(a) that the ship be in navigation; (b) that
          there be a more or less permanent connection
          with the ship; and (c) that the worker be
          aboard primarily to aid in navigation."


Griffith v. Wheeling Pittsburgh Steel Corp., 521 F.2d 31, 36 (3d
Cir. 1975), (quoting M. Norris, The Law of Seaman § 668 at 301

(3d ed. 1970), cert. denied, 423 U.S. 1054 (1976)).       See also

Evans v. United States Arab Shipping Co., 4 F.3d 207, 214-15 (3d

Cir. 1993), cert. denied, 114 S. Ct. 1065 (1994).       We acknowledge

that our test is somewhat dated, and informed by more recent

Supreme Court precedent, we now set about to modify its course.0

0
          Other circuits have established different tests.       The
Firth Circuit maintains that:

            The worker claiming such status must
            establish (1) that he is assigned permanently
            to, or performs a substantial part of his
            work on, (2) a vessel in navigation and (3)

                                  6
           In a recent Supreme Court decision, the Court

reexamined seaman status and abandoned the "member of the crew"

and "aid in navigation" tests, setting forth a new standard

solely in terms of the employee's connection to a vessel in

navigation.0   McDermott Int'l Inc. v. Wilander, 498 U.S. 337, ___

(1991).   In McDermott the Court stated:
           The key to seaman status is employment-
           related connection to a vessel in navigation.
           We are not called upon here to define this
           connection in all details, but we hold that a
           necessary element of the connection is that a
           seaman perform the work of a vessel. In this
           regard, we believe the requirement that an

           that the capacity in which he is employed, or
           the duty which he performs, contributes to
           the function of the vessel or the
           accomplishment of its mission.

Smith v. Odom Offshore Surveys, Inc., 791 F.2d 411, 415 (5th Cir.
1986).

          The Second Circuit holds that seaman status is met
where the jury finds that:

           (1) the plaintiff contributed to the function
           of, or helped accomplish the mission of, a
           vessel; (2) the plaintiff's contribution was
           limited to a particular vessel or
           identifiable group of vessels; (3) the
           plaintiff's contribution was substantial in
           terms of its (a) duration or (b) nature; and
           (4) the course of the plaintiff's employment
           regularly exposed the plaintiff to the
           hazards of the sea.

Latsis v. Chandris, Inc., 62 USLW 2619, 1994 WL 96619 (2d Cir.
1994) (modifying test to comply with McDermott Int'l Inc. v.
Wilander, 498 U.S. 337 (1991)).
0
          The "member of the crew" language first surfaced in The
Osceola, 189 U.S. 158, 175 (1903), and then reappeared in the
Longshore and Harbor Workers' Compensation Act, as amended, 33
U.S.C. §§ 901-950. See McDermott, 498 U.S. at ___. The "aid in
navigation" test was a product of early federal case law. Id. at
___.


                                 7
          employee's duties must "contribut[e] to the
          function of a vessel or to the accomplishment
          of its mission" captures well an important
          requirement of seaman status. It is not
          necessary that a seaman aid in navigation or
          contribute to the transportation of the
          vessel, but a seaman must be doing the ship's
          work.


Id. (quoting Offshore Co. v. Robison, 266 F.2d 769, 779 (5th Cir.
1959)).

          Therefore, in order to comply with McDermott, we must

abandon the "aid in navigation" element of our test and replace

it with the apropos language.   Hence, for Reeves to establish

himself as a seaman, he must demonstrate that at the time of his

injury:   (a) he maintained a more or less permanent connection on

(b) a vessel in navigation; and (c) that his employment

contributed to the function of the vessel or the accomplishment

of its mission.

          Here, the parties do not dispute that Reeves had an

employment relationship with the defendant Mobile Dredging at the

time of the accident; nor do they dispute that he was injured in

the course of his employment.   Further, the parties concur that

his employment with Mobile Dredging was on a vessel in non-

navigable water.   The problem here with regard to his status as a

seaman is whether Reeves' former employment with Great Lakes on

navigable waters served to give him "seaman status" during his

temporary assignment with Mobile Dredging on non-navigable

waters, under the Fleet Seaman Doctrine.   As constitutive of this

inquiry, we will first examine the permanency and nature of

Reeves' connection with the Becky Beth.


                                8
                                  A.

            There is seemingly an unresolved issue regarding

whether the "permanent connection" requirement for seaman status

has survived McDermott; however, because we find that Reeves

would satisfy that requirement under either the pre- or post-

McDermott analysis, we need not decide this issue.

             The Fifth Circuit has maintained that the "permanent

connection" requirement has survived McDermott.     Bach v. Trident

S.S. Co., 920 F.2d 322 (5th Cir. 1991), vacated and remanded, 111
S. Ct. 2253, reaff'd on remand, 947 F.2d 1290 (5th Cir. 1991),

cert. denied, 112 S. Ct. 1996 (1992).    We have acknowledged this

position, but have failed to reach the issue.    Evans v. United

Arab Shipping Co., 4 F.3d 207, 214-15 (3d Cir. 1993), cert.

denied, 114 S. Ct. 1065 (1994).    The Supreme Court has held that

it is a jury determination whether the injured worker was

permanently attached to and employed by the vessel as a member of

its crew.    Senko v. LaCrosse Dredging Corp., 352 U.S. 370, 372

(1957).

            In Griffith v. Wheeling Pittsburgh Steel Corp., 521
F.2d 31, 37 (3d Cir. 1975), cert. denied, 423 U.S. 1054 (1976),

we stated:    "There must be a more or less permanent connection or

attachment between the vessel and the worker as opposed to a

temporary relationship."     In Mach v. Pennsylvania R.R. Co., 317
F.2d 761, 764 (3d Cir. 1963), we held:     "The duration of service

for and upon a vessel may determine whether shipboard work which

is not normally performed by a ship's company makes the worker a

                                  9
crewman, but lack of long continued attachment to the vessel

cannot, as a matter of law, serve to deny seaman's status under

the Jones Act to an employee who is injured while assigned to and

performing normal crew service."     See Evans, 4 F.2d at 215 n.7.0

          We begin with the uncontrovertible fact that Reeves was

hired as a temporary employee of Mobile Dredging.     He was

initially employed for a two week period and then asked to stay

on to replace an ailing co-worker.     Rather than determine whether

the "permanent connection" requirement survives McDermott, we

hold that even applying a "permanent connection" analysis, the

employer's request for Reeves to stay on indefinitely provides

him the permanent status contemplated in Griffith and Mach.     In

Griffith, the plaintiff's contact with the employer amounted to

only 3-3/4 days out of the 74 days of his employment relationship

with the defendant, which we found insufficient to maintain

seaman status.   Reeves' employment with Mobile Dredging was on an


0
          The Court of Appeals for the Fifth Circuit has held
that the permanency factor is not a literal requirement. Ardoin
v. J. Ray McDermott & Co., 641 F.2d 277 (5th Cir. 1981).

          The question whether a claimant was
          "permanently" assigned to a vessel is, thus,
          "more frequently an analytical starting point
          than a self-executing formula." The
          "permanency" requirement is, we think, best
          understood as indicating that in order to be
          deemed a "seaman" within the meaning of the
          Jones Act "a claimant [must] have more than a
          transitory connection" with a vessel or a
          specific group of vessels.

Id. at 281 (citations omitted). Cf. Latsis v. Chandris, Inc.,
1994 WL 96619 (2d Cir. 1994) (defining permanency as substantial
in terms of duration and nature).


                                10
indefinite, every day basis.   This, we hold, gives him the

permanent connection to the Becky Beth required under the pre-

McDermott analysis; notwithstanding that, he would certainly

satisfy the connection contemplated in McDermott.

          McDermott does not speak of permanency; rather its

discussion centered on the requirement that the employee

contribute to the function of the vessel or assist in the

accomplishment of its mission.   See Southwest Marine, Inc., v.

Gizoni, 112 S. Ct. 486 (1991) (applying McDermott).      Reeves became

a deckhand for the Becky Beth and at the time of the accident was

in the process of cleaning the silt and mud from the dredge's

cutter head, which we assume to be the equipment performing or

assisting in performing the actual dredging of the bottom of the

waterway upon which the vessel was working.     Thus, it is without

doubt that Reeves was contributing to the function of the vessel

and to the accomplishment of its mission; and therefore, assuming

the non-existence of the permanency requirement, he satisfies the

connection contemplated in McDermott.



                                 B.

          A Jones Act claimant must also establish an employment

relationship, either with the owner of the vessel or with some

other employer who assigns the employee to a task creating the

proper connection with a vessel.      Guidry v. South Louisiana
Contractors, Inc., 614 F.2d 447, 452 (5th Cir. 1980).0

0
          There is no requirement that the employer be the owner
or even the operator of the vessel. Matute v. Lloyd Bermuda

                                 11
           The existence of the employment relationship is a

question of fact, and the inquiry turns on the degree of control

the alleged employer exerts over the employee.    Matute, 931 F.2d

at 236.0    Here it is without doubt that Reeves was an employee

of Mobile Dredging.   Although he was first given a temporary two-

week assignment, the fact that Mobile Dredging asked him to stay

on indefinitely to replace an ailing co-worker supports his claim

of an employment relationship.   Mobile Dredging does not dispute

that Reeves was its employee.

           Additionally, it is not sufficient that Reeves

establish an employment relationship; as we stated above, he must

also demonstrate that he contributed to the function of the Becky

Beth or to the accomplishment of its mission.    McDermott, 498

U.S. at ___.   As we so noted above, Reeves' task was cleaning the

cutter head, and in this, he was contributing to the function of

the vessel and assisting in the accomplishment of its mission.



                                 C.



Lines, Ltd., 931 F.2d 231, 236 (3d Cir. 1991) (citing Volyrakis
v. M/V Isabelle, 668 F.2d 863, 865 (5th Cir. 1982)), cert.
denied, 1125 S. Ct. 329 (1991). Independent contractors have been
found to be liable under the Jones Act, and it is even possible
for a seaman to have more than one Jones Act employer, Guidry,
614 F.2d at 452, although only one could be sued as the employer
responsible for the negligent act. Cosmopolitan Shipping Co. v.
McAllister, 337 U.S. 783, 791 (1949).
0
          Some of the factors demonstrating control include
payment, direction, supervision, and discretion to hire and fire.
Matute, 931 F.2d at 236. If a third party borrows an employee
from a Jones Act employer, that third party may become a Jones
Act employer if it assumes the requisite amount of control over
the employee. Guidry, 614 F.2d at 452.


                                 12
            Although the requirement is not expressly stated in the

statute, the Supreme Court has long required that the injury

occur through the employee's relationship to a vessel on a

navigable body of water.    Swanson v. Marra Bros., 328 U.S. 1, 6

(1946).     See also McDermott, 498 U.S. at ___.   A body of water is

navigable for purposes of federal admiralty jurisdiction if it is

one that, by itself or by uniting with other waterways, forms a

continuous highway capable of sustaining interstate or foreign

commerce.    The Daniel Ball, 77 U.S. 557, 563 (1870).

             Here Lake Towhee is a man-made, landlocked lake

entirely within the borders of the Commonwealth of Pennsylvania.

There are no waterways connecting it to any other state.

Therefore, the district court was correct in holding that an

intrastate, landlocked lake, in particular Lake Towhee, is non-

navigable for purposes of federal jurisdiction.

             Reeves concedes that Lake Towhee is a non-navigable

waterway, and thus the Jones Act is ostensibly unavailing. Reeves

argues, nonetheless, that under the "Fleet Seaman Doctrine," a

seaman does not lose his seaman status when his employer

temporarily assigns him to another vessel on non-navigable

waters.     Although he had not previously worked for Mobile

Dredging and although it assigned him to a single, non-navigable

vessel, he suggests that the "Fleet Seaman Doctrine" would apply

here.     We have not had an occasion to examine this rule and

therefore undertake this task now.



                                 III.

                                  13
           The Fleet Seaman Doctrine is a product of the United

States Court of Appeals for the Fifth Circuit by virtue of

Braniff v. Jackson Ave.-Gretna Ferry, Inc., 280 F.2d 523 (5th

Cir. 1960).   Braniff was employed as a superintendent in charge

of maintenance on several ferries operating in the port of New

Orleans.   At the time of the accident Braniff was in a work boat

tied to the side of one of the employer's ferries, and while he

was making repairs to the machinery of the ferry, the work boat

capsized and Braniff drowned.   Id. at 525.

           Braniff was not employed on any particular ferry;

rather he was responsible for all maintenance and repair work to

the marine and shore equipment belonging to the company.       It was

common for him and members of his staff to meet each morning at

the waterfront.   He would usually board each of the ferries to

determine whether any repair or maintenance work was necessary.

There were times when Braniff assigned tasks to be completed by

other members of the maintenance crew, and times where his

personal attention was required on the job.    Occasionally, the

work would take Braniff to the company's shop on shore.    And of

course, Braniff did not maintain his quarters on board any of the

ferries.   He lived ashore and worked daily hours; however, he was

on 24-hour notice in case of emergencies.     Id. at 525-26.
           The district court held that because Braniff was not a

member of the crew of a particular vessel, he was not a seaman

for purposes of the Jones Act; the court therefore granted

summary judgment for the employer.   Id. at 526.   The court of

appeals disagreed, holding that although it is usual for a person


                                14
to have Jones Act seaman status in relation to a particular

vessel, there is nothing in the concept which limits it to a

single ship.   Braniff, 280 F.2d at 528 (expanding on its decision

in Offshore Co. v. Robison, 266 F.2d 769 (5th Cir. 1959)).     The

court concluded that the elements of seaman status can be

satisfied, in addition to the traditional way,0 if the employee

is assigned to several specific vessels or performs a substantial

part of his work on several specific vessels.    Id. (citing

Robison, 266 F.2d at 779).    "Of course, it must not be spasmodic

and the relationship between the individual and the several

identifiable ships must be substantial in point of time and

work."   Id. at 528.   Braniff was found to qualify as a seaman.0

0
          In Offshore Co. v. Robison, 266 F.2d 769 (5th Cir.
1959) the court of appeals had held:

          [T]here is an evidentiary basis for a Jones
          Act case to go to the jury: (1) if there is
          evidence that the injured workman was
          assigned permanently to a vessel (including
          special purpose structures not usually
          employed as a means of transport by water but
          designed to float on water) or performed a
          substantial part of his work on the vessel;
          and (2) if the capacity in which he was
          employed or the duties which he performed
          contributed to the function of the vessel or
          to the accomplishment of its mission, or to
          the operation or welfare of the vessel in
          terms of its maintenance during its movement
          or during anchorage for its future trips.

Id. at 779. This test has been modified through the years. See
DiGiovanni v. Traylor Bros., Inc., 959 F.2d 1119, 1122-23 (1st
Cir. 1992).
0
          In another Fifth Circuit case, the court of appeals
concluded in a similar fashion, expanding on Robison without
citing Braniff:



                                 15
          Reeves relies on another fleet seaman case in support

of his position:     Higginbotham v. Mobil Oil Corp., 545 F.2d 422

(5th Cir. 1977), rev'd on other grounds, 436 U.S. 618 (1978).

There a helicopter, used to ferry workmen to and from the

offshore drilling sites, crashed into the Gulf of Mexico, and the

estate of one of the passengers brought suit under, inter alia,

the Jones Act.     The district court found that the passenger,

because he was employed on a fixed drilling platform and not a

drilling barge, was, as a matter of law, not a seaman under the

Jones Act.   Id. at 432.

          The court of appeals disagreed, finding that much of

the evidence introduced at trial demonstrated that during the two

years before his death, the passenger worked on submersible

drilling rigs which were previously held to be Jones Act vessels.

The evidence also showed that Mobil had temporarily assigned the



          We do not believe that Offshore Co. v.
          Robison, 266 F.2d 769 (5th Cir. 1959),
          restricts a seaman to a person assigned only
          to one vessel. Rather, a person can be
          assigned to a fleet of vessels and the
          question is sufficient to go to the jury as
          long as he was assigned permanently to these
          vessels or performed a substantial part of
          his work on these vessels and if the capacity
          in which he was employed or the duties which
          he performed contributed to the function of
          these vessels, or to the accomplishment of
          its mission, or to the operation or welfare
          of these vessels in terms of maintenance
          during its movement or during anchorage for
          its future trips.

Bazile v. Bisso Marine Co., Inc., 606 F.2d 101, 104 (5th Cir.
1979), cert. denied, 449 U.S. 829 (1980)(footnote omitted).


                                  16
passenger to the fixed drilling platform as a replacement for a

vacationing co-worker.    Id.

          The court of appeals relied on the proposition that an

employee may claim seaman status despite being stationed on

several different vessels during the course of his employment.

Id. (citing Braniff v. Jackson Avenue-Gretna Ferry, Inc., 280
F.2d 523, 528 (5th Cir. 1960)).    The court noted that once it is

established that the injured party is a seaman, the Jones Act

permits recovery even if the plaintiff sues for injuries received

while off the ship and engaged in temporary work for the employer

unrelated to the service of the ship.    Id. (Citing Braen v.

Pfeifer Oil Transp. Co., 361 U.S. 129 (1959)).    Consequently, the

Fifth Circuit held that the situs of work is not determinative in

a Jones Act case; and thus, the passenger was a seaman despite

his intermittent temporary assignments to the fixed platforms

because he worked predominantly on the submersible drilling

barges.   Id. at 433.   See Smith v. Odom Offshore Surveys Inc.,

791 F.2d 411, 415 (5th Cir. 1986) ("Neither the situs of the

employee's work, nor the place of injury, is determinative in a

Jones Act case.   A seaman does not lose his status because he is

temporarily assigned by his employer to duties off his vessel.")

          In another Jones Act case addressing Higginbotham, the
Fifth Circuit discussed the fact that once an employee is labeled

a seaman, his status may be interrupted, either temporarily or

permanently, depending upon the events that transpire; and

notwithstanding his or his employer's intentions that he remain

or again become a seaman.    Guidry v. South Louisiana Contractors

                                  17
Inc., 614 F.2d 447, 453 (5th Cir. 1980).    The critical inquiry is

whether the injured party maintained his status as a seaman on

the date of the injury.    See Savoie v. Otto Candies, Inc., 692
F.2d 363, 365 (5th Cir. 1982); Smith, 791 F.2d at 415.
          The seaman in Higginbotham remained in the
          employment of the same employer throughout.
          It follows from this decision that a seaman's
          status does not cease at the moment he is
          required by his employer to work ashore.
          However, Higginbotham does not imply that a
          maritime worker assigned to work ashore for a
          very long period of time would continue
          indefinitely to be a seaman merely because it
          is contemplated that he will someday return
          to the vessel, nor that a seaman's status
          continues if he commences work for another
          employer.


Guidry, 614 F.2d at 453.   See also Savoie, 692 F.2d at 365-66.

          Having discussed the development of the Fleet Seaman

Doctrine and noting that such has not been the rule for the Third

Circuit, we must now determine whether we will adopt the Fleet

Seaman Doctrine as espoused in the Fifth Circuit.


                                IV.

          The Fifth Circuit precedent is not at all a radical

vein in maritime jurisprudence.    In fact, we view it as a

consistent expansion of United States Supreme Court precedent.

For example, in Senko v. LaCrosse Dredging Corp., 352 U.S. 370

(1956), the plaintiff, a handyman, was hired to assist in the

employer's dredging operations.    He was injured when a coal stove

exploded while he was placing signal lanterns from the dredge

into a shed on shore.   The Supreme Court held that occurrence of



                                  18
the injury on land was not material, rather Jones Act coverage

depended only on a finding that the injured party was "an

employee of the vessel, engaged in the course of his employment"

at the time of the injury.   Id. at 373 (quoting Swanson v. Marra

Bros., Inc., 328 U.S. 1, 4 (1946), citing O'Donnell v. Great

Lakes Dredge & Dock Co., 318 U.S. 36 (1943)).

          In Swanson the Supreme Court held that Jones Act

jurisdiction does not depend on the place of injury, but on the

nature of the seaman's service, his status as a member of the

vessel, his relationship to the vessel and its operation in

navigable waters.   Swanson, 328 U.S. at 4-5.   Similarly, in

O'Donnell, the Court held that Jones Act recovery depends, not on

the place of injury, but on the nature of the service and its

relationship to the operation of the vessel in navigable waters.

O'Donnell, 318 U.S. at 42-43.

          As we stated above, traditionally a seaman's status is

tied to a particular vessel, resulting in an employee losing his

seaman status if he is assigned to a non-navigable vessel, even

if within the employer's fleet.    The Fleet Seaman Doctrine in our

view applies to an employee, one who is predominantly assigned by

his employer to a navigable vessel, but who occasionally is

assigned by that same employer to non-navigable vessels.       It

would also apply to one who is assigned to a number of navigable

vessels and spends some time on shore, as in Braniff.   The

doctrine protects the employee from losing his status as a seaman

when on temporary non-navigable assignments or when assignments

to a number of vessels preclude attachment to one.    As the

                                  19
Supreme Court has recognized, stripping seaman status from such

an employee, or allowing that same employee to oscillate between

seaman and non-seaman status, is not only elusive, but in the

face of injury would be a travesty of justice.0

          Nearly 60 years ago Justice Cardozo, in a case

construing the meaning of the term "seaman" in the same statute

that we examine here today, stated that a statute "must be read

in the light of the mischief to be corrected and the end to be

obtained."    Warner v. Goltra, 293 U.S. 155, 158 (1934) (holding

that the master of a tugboat is a seaman within the meaning of

the Merchant Marine Act of 1920 (the Jones Act)).    The Court

stated that the policy of liberal construction announced at the

statute's inception has been steadfastly maintained.     Id. at 156.

In that vein, we have recently stated that because the Jones Act

0
          Seaman status cannot maintain indefinitely where the
employee is not connected to a navigable vessel. In discussing
the effect of an assignment to work ashore, the Court of Appeals
for the Fifth Circuit has held:

             [H]ow long a seaman's status continues after
             a shoreside assignment is itself a fact
             question dependent on such factors as the
             duration of the assignment, its relationship
             to the employer's business, whether the
             employee was free to accept or reject it
             without endangering his employment status and
             any other factors relevant to the ultimate
             inquiry: at the moment of injury was the
             employee a seaman by conventional Jones Act
             criteria who happened not to be on navigable
             waters, or was he at that time no longer a
             seaman whatever his past relationship or his
             future prospects?

Guidry v. South Louisiana Contractors Inc., 614 F.2d 447, 453
(5th Cir. 1980).



                                  20
creates new rights for seamen, it shall be liberally construed to

accomplish its beneficial purposes.    Evans v. United Arab

Shipping Co. S.A.G., 4 F.3d 207, 214 (3d Cir. 1993) (citing

Cosmopolitan Shipping Co. v. McAllister, 337 U.S. 783, 790

(1949)), cert. denied, 114 S. Ct. 1065 (1994).

          In light of that liberal construction and the purposes

to be served by the Jones Act, the Fleet Seaman Doctrine is a

reasonable extension of the Senko, Swanson and O'Donnell trilogy.

Indeed, the cases from the Fifth Circuit establishing this rule

of law have these cases as their genesis.    See Magnolia Towing

Co. v. Pace, 378 F.2d 12, 13   (5th Cir. 1967); Braniff v. Jackson

Ave.-Gretna Ferry, Inc., 280 F.2d 523, 528 (5th Cir. 1960)

(citing Robison); Offshore Co. v. Robison, 266 F.2d 769, 776-79

(5th Cir. 1959).   See also Braen v. Pfeifer Oil Transp. Co., 361
U.S. 129, 132-33 (1959).   Therefore, we hold that the Fleet

Seaman Doctrine shall be the rule of law in this circuit in

analyzing Jones Act cases because we believe, as the Fifth

Circuit has demonstrated, that the doctrine comports well with

and flows logically from Supreme Court precedent.



                                V.

          We must now determine whether the Fleet Seaman Doctrine

as applied to Reeves, affords him any relief.    The key to the

Fleet Seaman Doctrine is that the seaman maintain the employment

relationship with the same employer.    The term "fleet" refers to

the fleet of vessels owned by the employer, not the fleet of

vessels on which the employee has worked.    See Bach v. Trident

                                21
Steamship Co. Inc., 920 F.2d 322, 324 (5th Cir. 1991).    The twist

here is that Reeves had maintained the status of a seaman with

Great Lakes Dredge & Dock, but then was laid off prior to his

injury.   Upon taking the new position with Mobile Dredging,

Reeves lost his seaman status.

           Reeves asserts that his maritime union assigned him to

the job, and thus, he should not be deemed to have lost his

seaman status upon his layoff from Great Lakes.   He had been a

dredge welder for 33 years and a member of the maritime union

since 1956.   His assignment to the Becky Beth at the time of his

accident was merely temporary, and he had the right to return to

his position with Great Lakes when work again became available,

even if it meant leaving the job with Mobile Dredging.    Reeves

submits that he had concurrent job assignments, similar to the

employee in Higginbotham -- a permanent assignment on navigable

waters and a temporary assignment on Lake Towhee.   His

assignment, although not by his maritime employer, was through

his maritime union, which Reeves argues should be viewed as

standing in the shoes of an employer for purposes of the Fleet

Seaman Doctrine.

           We understand Reeves' argument to be threefold.    He is

attempting to combine the status he enjoyed while working for

Great Lakes with the status he maintained while working for

Mobile Dredging, to associate himself with the navigable vessels

comprising the Mobile Dredging fleet although he was assigned




                                 22
only to the Becky Beth, and to combine the vessels from each

employers' fleet into one single fleet.0

          The facts of Senko, Swanson and O'Donnell demonstrate

that the plaintiffs were contributing to the function of the

vessel, which, in each case, was operating in navigable waters.

Only one employer was involved.    Similarly, the Fifth Circuit has

held that a fleet is an "identifiable group of vessels acting

together or under one control."    Barrett v. Chevron, U.S.A.,

Inc., 781 F.2d 1067, 1074 (5th Cir. 1986) (en banc).    In Barrett

the Fifth Circuit rejected the argument Reeves is making here,

that a fleet of vessels is any group of vessels an employee

happens to work aboard.   The Fifth Circuit concluded that

"[u]nless fleet is given its ordinary meaning, the fundamental

distinction between members of a crew and transitory maritime

workers such as longshoremen is totally obliterated."    Id.




0
          Reeves further argues that the district court assumed
for purposes of the defendant's motion that the Becky Beth was to
be used on navigable waters in the future and that Reeves'
service to the vessel at the time of injury was in preparation
for the ship's use in navigable waters. This argument stretches
the navigable water requirement beyond its limits. The Becky
Beth was on a non-navigable waterway preparing to continue
operation on the non-navigable waterway. It is of no matter that
it was used or will be used again in navigable waters. Because
the Jones Act protects only seamen, the claimant must be a seaman
at the time of the injury -- the fact that he was once a seaman
and that he or his employer intends for him to become a seaman
once again will not suffice to cloak with seaman status the
employee who has stepped out of seaman status, regardless of how
near or remote in time or place, saving, of course, the temporary
assignment exception set forth in the Senko, Swanson, and
O'Donnell. Guidry v. South Louisiana Contractors, Inc., 614 F.2d
447, 453 (5th Cir. 1980).


                                  23
          Here, Reeves did not maintain a relationship with the

same employer.   He was first employed with Great Lakes Dredge and

Dock and was subsequently laid off.    The union then assigned him

to a position with Mobile Dredging & Pumping.    It is without

doubt that Reeves was a seaman when working for Great Lakes --the

Staten Island Sound is certainly a navigable waterway. However,

Great Lakes did not direct Reeves to begin working on the Becky

Beth, nor did it have any authority over him once he began

working there.   Reeves' employment with Great Lakes was simply

unrelated to his employment with Mobile Dredging.   The fact that

Reeves came from Great Lakes with seaman status is of no account

to Mobile Dredging.   Therefore, Reeves' attempt to link the

status he enjoyed while working for Great Lakes with the status

he maintained while working for Mobile Dredging must fail.

          Similarly, Reeves' attempt to associate himself with

the fleet of Mobile Dredging vessels on navigable waters must

also fail because he was assigned only to the Becky Beth.    He was

never assigned to any other Mobile Dredging vessel nor given any

other assignment that would connect him to the Mobile Dredging

fleet.

          We agree with the en banc opinion in Barrett, that a
fleet is an identifiable group of vessels acting together or

under one control.    Although the idea of "one control" is not

entirely definite and will often depend on the circumstances, the

Becky Beth and the vessels belonging to Great Lakes were




                                 24
certainly not part of the same fleet.0    The case law uniformly

rejects the claim that "fleet" means any group of vessels an

employee happens to work aboard.0    At a minimum, the ships must

take their direction from one identifiable central authority to

constitute a fleet.   Here, Great Lakes, because it was a

0
          For example, in Bertrand v. International Mooring &
Marine Inc., 700 F.2d 240 (5th Cir. 1983), cert. denied, 464 U.S.
1069 (1984), the court held that it would not allow employers to
deny Jones Act coverage to seaman by arranging with third parties
to supply its vessels and assign the work. However, the court
also stated:

          We have never held that a seaman is barred
          from coverage under the Jones Act if the
          employer neither owns nor controls the
          several vessels upon which the seaman works.
          Instead, we have specifically held that in
          the context of the single vessel, the
          employer need not be the owner or operator of
          the vessel for Jones Act liability to attach.
          To require common ownership or control when
          seaman work on several vessels but not when
          they work on a single vessel is inconsistent
          with the liberal construction of the Jones
          Act that has characterized it from the
          beginning and is inconsistent with its
          purposes.

Id. at 245 (citations omitted). But see Buras v. Commercial
Testing & Engineering Co., 736 F.2d 307, 311 (5th Cir. 1984)
("Bertrand must be read in light of the factual situation it
involved.").
0
          See Ardleigh v. Schlumberger Ltd., 832 F.2d 933, 934
(5th Cir. 1987) (holding that employment on 30 unconnected
vessels does not meet test for seaman status); Lirette v. N.L.
Sperry Sun, Inc., 831 F.2d 554, 555-56 (5th Cir. 1987) (denying
seaman status to a worker who spent 75-80% of his time working on
drilling rigs owned by 23 different companies) (Langston v.
Schlumberger Offshore Services, Inc., 809 F.2d 1192, 1194 (5th
Cir. 1987) (working on 15 different vessels belonging to 10
different employers does not qualify one as a seaman); Bach v.
Trident Steamship Co., Inc., 920 F.2d 322, 324-26 (5th Cir. 1991)
(seaman status denied a river pilot who worked on a large number
of unconnected vessels).


                                25
different company and had no contractual or other similar

relationship with Mobile Dredging, had no control over the Becky

Beth.   Thus, although Great Lakes had formerly employed Reeves,

the Becky Beth was simply not part of its fleet.

          In sum, we must reject Reeves' Jones Act claim because

his only employment with Mobile Dredging was solely on the Becky

Beth, which was on non-navigable waters, and because he was

disassociated from the Great Lakes fleet of vessels at the time

of his injury.   Thus we conclude that the Fleet Seaman Doctrine

does not save Reeves his Jones Act coverage.0



0
          We view our decision consistent with that of the Ninth
Circuit in Stanfield v. Shellmaker, Inc., 869 F.2d 521 (9th Cir.
1989). Stanfield was a dredge surveyor. He designed the dredge
cuts, plotted the positions and calculated the daily production
of the vessel upon which he worked. When he completed a job, he
was laid off until he was rehired for a new job. At the time of
his accident, Stanfield was working on the dredge ship, the
Traveler, on a non-navigable waterway -- a landlocked artificial
waterway lying entirely within the state of California. Similar
to this case, the dredge was capable of being disassembled and
transported over land. Id. at 522. Also similar to this case,
both Stanfield and the Traveler had previously worked on
navigable waters.

          Stanfield argued that despite the vessel's operation in
non-navigable waters, the Fleet Seaman Doctrine, as articulated
by the Fifth Circuit, qualifies him as a seaman. However, the
Ninth Circuit, assuming without deciding that the Fleet Seaman
Doctrine applied, stated that the doctrine was devised to ease
the requirement that a seaman be assigned permanently to a
vessel. The court interpreted the Fleet Seaman Doctrine to
presuppose a permanent assignment to a number of vessels on
navigable water, not a single vessel on non-navigable waters.
Thus, because Stanfield was permanently assigned to a vessel
operating in non-navigable waters, the Fleet Seaman Doctrine was
unavailing. The court found irrelevant the fact that Stanfield
had worked on other navigable vessels and that the Traveler had
traversed on navigable waters. Id. at 525.


                                26
                               VI.

          Therefore, although we take this opportunity to adopt

for this circuit the Fleet Seaman Doctrine, because Reeves was

not within the fleet of vessels owned by Great Lakes Dredge and

Dock, his original employer, at the time of his injury, but

rather was employed by Mobile Dredging on a single vessel on a

non-navigable waterway, Jones Act coverage is not available to

him.   We will thus enter an order affirming the judgment of the

district court.




                                27